separates so ‘yn be internal_revenue_service national_office technical_advice_memorandum uil gf-o0 district_director taxpayer's name taxpayer's address taxpayer's identification_number years involved conference facts the taxpayer was incorporated under the laws of the state of washington on date its exempt_purpose is to encourage and promote the growth of amateur hockey in accordance with accepted youth movement objectives among which are teaching physical skills fair play discipline respect for authority and competitiveness and such other purposes within the meaning of sec_501 of the internal_revenue_code the taxpayer has been recognized as exempt under sec_501 since in the taxpayer obtained a permit from the washington state gambling commission to conduct bingo_games and sell pull-tabs during the games it has been conducting these activities continuously since then from through the 30s t _ a taxpayer filed form 990-t and paid the sec_511 tax all of the returns included gross_receipts from the sale of pull-tabs the cost_of_goods_sold and the deductions related to the production of the pull-tab income subsequently the taxpayer filed amended returns claiming an additional deduction for the amounts transferred from its gaming account to its own charitable program and subsequently spent these amended returns constitute timely filed claims for refund during the tax years under examination the taxpayer commingled its bingo and pull-tab receipts in a gambling account as allowed by washington law no other types of revenues were deposited in this account amounts were transferred from this account to the organization’s general account you have indicated that all amounts claimed as sec_162 deductions were subsequently paid out as functional expenses from the general account it does not appear that you have made an allocation between the bingo and pull-tab receipts for these years the taxpayer is operating its gaming activities under rules set forth in the gambling act for the state of washington under this act only bona_fide charitable or nonprofit_organizations may conduct gaming these are defined in rcw as organizations having charitable benevolent eleemosynary educational civic patriotic political social fraternal athletic or agricultural purposes when found by the commission to be organized and operated solely for those purposes rather than for the purpose of carrying on gambling activities under this section if contributions are not deductible or the organization is not exempt from federal income taxes the organization is not considered a bona_fide charitable or nonprofit organization the act also creates the washington state gambling commission chapter 230-wac to implement the statutory scheme wac sets forth licensing requirements for organizations participating in gaming activities organizations are assigned a regulatory group based upon the authorized gambling receipts as follows group - gambling activities with combined annual gross_receipts up to dollar_figure group - gambling activities with combined annual gross_receipts up to oo dollar_figure group - gambling activities with combined annual gross_receipts up to dollar_figure group - gambling activities with combined annual gross_receipts up to dollar_figure group - gambling activities with combined annual gross_receipts that exceed dollar_figure wac states that as a requirement of obtaining a gambling license and to maintain it a charitable or nonprofit organization must demonstrate that it has made significant progress toward meeting its stated purposes during the period under review significant progress means that an organization has complied with requirements set forth in its by-laws and charter has actively engaged in providing services to the public or its members during the entire period under consideration and the services provided directly relate to the stated purposes of the organization such activities are deemed to be significant when an organization uses a substantial portion of its resources including net gambling income for providing such services organization in group sec_3 and are subject_to the following additional requirements elections to select officers must be held at least once every two years a general membership meeting must be held at least once every two years at least of the net gambling income earned in the most recently completed fiscal_year must be used in the same period as functional expenses to provide services to members or the public there are several exceptions to the timing of the required payout no more than of the functional expenses may be spent for supporting service expenses if more than of the functional expenses are provided through indirect methods such as contributions scholarships services then not more than of functional expenses can be spent for supporting services functional expenses are essentially program service expenses wac supporting service expenses are administrative costs wac wac provides that an organization shall not fail to devote the entire net_income of any gambling activity exclusively to the lawful purpose of the organization wac provides further that an organization’s gambling license may be voided for failure to comply with these requirements issues based on these facts you have asked the following questions are the requirements under the revised code of washington state rcw and the washington administrative code wac that require an organization to make significant progress toward meeting its stated purpose as a condition for a gaming license so broad that they do not constitute a requirement of lawful purpose expenditures is the distribution of net gambling income by the taxpayer in accordance with washington law subject_to the limitations of sec_512 of the code as a charitable_contribution under sec_170 or are the payments deductible under sec_162 as ordinary and necessary business_expenses if the payments are deductible under sec_162 is the excess of the payments over sixty percent subject_to the charitable limitation under sec_170 ifa licensee is a group i or ii licensee do the requirements of the rcw and wac constitute a lawful purpose expenditure is a licensee that is exempt under sec_501 or entitled to a lawful purpose expenditure deduction under sec_162 even though the functional expenses required under the rcw and wac for a charitable gaming license are not charitable payments as defined in sec_170 are amounts relating to bingo proceeds as defined at sec_513 of the code as distinguished from pull-tabs that are transferred from the gambling account to the general account and ultimately expended for functional services deductible under either sec_162 or sec_170 of the code law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of an organization described in sec_501 of the code that is derived from any unrelated_trade_or_business regularly carried on by it sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_512 of the code permits organizations subject_to the sec_511 tax the deductions allowed by sec_170 but not to exceed of the unrelated_business_taxable_income computed without the benefit of this paragraph sec_162 of the code allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the tax_year in carrying on any trade_or_business sec_1_162-15 of the income_tax regulations provides that no deduction is allowable for a charitable_contribution or gift by a corporation if any part of that contribution is deductible under sec_170 sec_513 of the code states that the term unrelated_trade_or_business does not include any trade_or_business which consists of conducting bingo_games bingo_game is defined in sec_513 to mean any game of bingo where wagers are placed the winners are determined and the distribution of prizes or other_property is made in the presence of all persons placing wagers in such game _ lian t club v issioner t c no the tax_court held that a sec_501 social_club that distributes its net_proceeds from the operation of beano games in accordance with massachusetts law was not subject_to the limitations imposed by sec_512 because the proceeds were ordinary and necessary business_expenses deductible under sec_162 rather than charitable_contributions subject_to sec_170 the massachusetts gaming law required that the entire net_proceeds of the beano games be used for charitable purposes and not be distributed to the members of the organization the court decision did not rest on the purpose to which the net_proceeds were dedicated the court was persuaded that because the payments were compelled as a condition for maintaining a gaming license that the payout was not a voluntary charitable_contribution it was an ordinary and necessary business_expense and deductible in full similarly in women of the motion picture industry et al v commissioner t c memo the tax_court held that the texas gaming statute required that the net_proceeds of both bingo and instant bingo a form of pull-tab be paid out for lawful purposes within specified time limits as a condition of maintaining a gaming license although the statute permitted leeway as to the timing of the payout all funds had to eventually be paid out for charitable purposes or the organization risked revocation of its gaming license the court concluded that the payments made for lawful purposes under this statute were ordinary and necessary business_expenses deductible under sec_162 in this case the amount of income and expenses attributable to the instant bingo activities was stipulated by the parties no deductions were allowed for expenses attributable to the sec_513 bingo discussion all of the issues raised hinge on whether the washington state law requires that the net_proceeds of the gaming activity be used for lawful purposes under the statute as a requirement for obtaining and maintaining a gaming license to make this determination an examination of the gambling act for the state of washington as implemented by the washington state gambling commission in chapter 230-wac is necessary wac states clearly that an organization shall not fail to devote the entire net_income of any gambling activity exclusively to the lawful purpose of the organization an organization’s gambling license is subject_to revocation under wac if it fails to use any part of the net gaming income for lawful purposes wac and wac impose additional requirements for organizations holding gambling licenses these focus on the organization’s operational success in making significant progress towards the goals that are the basis for its tax exempt status organizations that hold group or gaming licenses are subject_to additional requirements regarding the timing of distributions to be made and limitations on certain administrative expenses the washington state statutory scheme is similar to both the texas statute discussed in women of the motion picture industry et al v commissioner supra and the massachusetts statute discussed in south end italian independent club inc v commissioner supra it is the fact that the state law requires that funds be expended in a certain manner as a condition of maintaining a license and the fact of possible license revocation if the funds are not expended in that manner that renders these payments ordinary and necessary business_expenses deductible under sec_162 of the code they are not charitable_contributions under sec_170 as they are not voluntary they are mandated as a condition of continued operations this is not changed by the fact that the state may impose further restrictions on the timing and distribution of the funds an organization is not entitled to a deduction under sec_162 until an expenditure is made the court in women of the motion picture industry et al v commissioner supra noted that a transfer of funds from the gaming account to the organization’s general account is not an expenditure when the funds are spent by the organization for a lawful purpose under the statute however the expense is deductible under sec_162 program service expenditures are lawful purpose expenditures under the washington state statutory scheme and deductible from the gaming receipts at the time the funds are spent the question of deductibility only arises in the context of unrelated_business_taxable_income an exempt_organization is not taxed on its income from exempt_activities such as bingo defined in sec_513 related activity under sec_509 accordingly an organization must allocate its this is considered support from a gambling income between related and unrelated sources even when permitted by the state i -- to commingle the funds in one restricted gaming account only expenditures that are directly connected to the unrelated_business_income portion may be deducted under etal v sec_162 this issue was present in commissioner supra the parties had stipulated the amount of income and expenses attributable to the instant bingo activities and no deductions were allowed for expenses attributable to the sec_513 bingo men of the icture indu i inclusions the requirements under the revised code of washington state and the washington administrative code that require an organization to make significant progress toward meeting its exempt purposes as a condition for a gaming license are not too broad to constitute a lawful purpose expenditure the purposes of an organization exempt under sec_501 of the code are by definition charitable this law is requiring licensed organizations to spend the gambling proceeds for charitable purposes in addition to continuing an ongoing charitable program conducted with proceeds generated from sources that are not unrelated_business_taxable_income rcw specifically requires that an organization not be operated solely for the purpose of carrying on gambling activities and that it be an organization to which contributions are deductible or exempt from federal income taxes wac also requires an independent charitable program as a condition for holding a gambling license only then may the gaming proceeds be spent for additional program services washington state law requires the distribution of net gambling income for lawful purposes as a requirement of obtaining and maintaining a gaming license expenses_incurred to maintain the gaming license are ordinary and necessary business_expenses deductible under sec_162 of the code thus the limitations of sec_512 of the code do not apply wac requires that the entire net gambling proceeds be used for lawful purposes the additional requirement of wac that certain licensees spend of the net gaming income within the current_year does not change the requirement that of the net gambling proceeds be used for lawful purposes though it may change the timing of the deduction a deduction can only be taken in the year the funds are actually spent b hd rcw and wac apply to all gambling licensees a licensee exempt under sec_501 or sec_501 is entitled to a lawful purpose expenditure deduction under sec_162 for expenses_incurred as a condition of holding a gambling license lawful purposes are loosely defined in rcw the list of permissible purposes for which gaming income may be spent must be tempered by the further requirement that the organization be exempt from federal tax and use the funds in furtherance of its own stated purposes whether as an adjunct to its own program or by a program of targeted grants incurring expenditures_for non-exempt purposes jeopardizes its exempt status whether those funds are generated by an unrelated_trade_or_business or not a c or c organization expenditures from f bingo proceeds are not deductible an allocation must be made between the f bingo and the pull-tab income in the gaming account if there are no records on which to base an allocation all the funds may be considered from an unrelated_trade_or_business expenditures from bingo proceeds that are not described in sec_513 that are made as a condition of holding a gambling license are deductible under sec_162 as ordinary and necessary business expenditures - end-
